COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-05-318-CR

                                                  
2-05-319-CR

                                                 
 

BRIAN D. DODDY                        					APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 396
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s motion requesting to withdraw his notice of appeal.  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal.  
See
 
id
. 																	

PER CURIAM



PANEL D:	
HOLMAN, GARDNER, and WALKER
, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: December 8, 2005							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.